REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The teachings of Layrolle (USP 6207218), Kjellin (US 20080220233), Cioban (Structural Characterization of Hydroxyapatite Layer Coatings on Titanium Supports, Surface & Coatings Technology, p.2467, 2008), Rabiei (USP 84919360) and Pathak (US 20030021825), as a whole, fail to make obvious a method of forming a calcium phosphate coating on a surface of an orthopedic implant or implant body wherein the calcium phosphate coating on the surface of the implant, when subjected to XRD, produces a (002) XRD peak and a 012) XRD peak, and the (002) XRD peak has an intensity 1.5 to 10 times greater than the 012) XRD peak. Accordingly, the limitation that the calcium phosphate coating on the surface of the implant, when subjected to XRD, produces a (002) XRD peak and a (012) XRD peak, and the (002) XRD peak has an intensity 1.5 to 10 times greater than the (012) XRD peak distinguishes instant claims from the prior art and places the invention as claimed in the Claim Set filed 12/16/2020 in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                        
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626